F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               DEC 17 1999
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                           No. 99-2106
                                                       (D.C. No. 96-CR-696LH)
 OCTAVIO DOMINGUEZ-CARMONA,                            (District of New Mexico)

          Defendant-Appellant.



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                              No. 99-2110
 v.
                                                      (D.C. No. CR-96-684-LH)
                                                       (District of New Mexico)
 JORGE HERNANDEZ-VILLANUEVA,

          Defendant-Appellant.




                                ORDER AND JUDGMENT*


Before ANDERSON, PORFILIO, and EBEL, Circuit Judges.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Defendants Dominguez and Hernandez were part of a group of Mexican citizens

captured by the border patrol while attempting to smuggle marijuana across the U.S.

border. After conditional pleas of guilty in 1997, the district court sentenced Mr.

Dominguez to ten months imprisonment and Mr. Hernandez to twelve months

imprisonment, departing downward from the applicable guideline range of twenty-four to

thirty months.

       The district court justified its downward departure from the sentencing guidelines

on three bases: (1) the defendants’ poverty; (2) defendants’ lack of sophistication; and (3)

the amount of marijuana each individual actually carried rather than the aggregate amount

carried by the group. On appeal, we held all three of these bases were erroneous and

ordered that “defendants be sentenced in accordance with this opinion and the applicable

sentencing guidelines.” United States v. Dominguez-Carmona, 166 F.3d 1052, 1059

(10th Cir. 1999).1

       On April 4, 1999, without notifying the defendants or their counsel, the district

court issued an Amended Judgment increasing the sentences of both defendants to

twenty-four months imprisonment. In the meantime, however, both defendants had

completed their original sentences and been deported to Mexico.

       1
        The defendants’ Petition for a Writ of Certiorari in United States v. Dominguez-
Carmona, 166 F.3d 1052 (10th Cir. 1999), has been denied. See Hernandez-Villanueva
v. United States, 120 S. Ct. 310 (1999), and Dominguez-Carmona v. United States, 120
S. Ct. 87 (1999).

                                            -2-
       Both defendants now appeal the second sentencing, arguing the district court

violated their due process rights by increasing their sentences in their absence and almost

two years after completion of their original terms of imprisonment.2 They also contend

the re-sentencing constituted a violation of the double jeopardy clause of the Sixth

Amendment. Although their appeals were filed independently, we join them here for

disposition only. We review allegations of both due process and double jeopardy

violations de novo. United States v. Nichols, 169 F.3d 1255, 1267 (10th Cir. 1999).

       Defendants contend due process requires their presence at sentencing. The

government agrees and correctly concedes the district court erred in re-sentencing the

defendants in absentia,3 but it argues the error was harmless because the defendants

received the minimum sentence available within the applicable guideline range. The

government contends our remand restricted the district court to sentencing the defendants

to a term within the guideline range of twenty-four to thirty months, and because the

defendants were given twenty-four month sentences, their presence at the re-sentencing

could not have mattered.

       Defendants respond the error was not harmless, contending other grounds for

departure not initially presented to the district court could be raised on re-sentencing,



       Mr. Dominguez completed his sentence on September 11, 1997, and Mr.
       2

Hernandez completed his sentence in October 1997. Both defendants were re-sentenced
on April 4, 1999.
       3
        Given the concession, we need not discuss the point further.

                                             -3-
permitting a proper downward departure. They do not advise us, however, what those

other grounds are. Alternatively, defendants assert the harmless error analysis is

inappropriate where, as here, fundamental rights have been violated.

       We do not believe the issue turns on either harmless error or whether our remand

was general or specific. The fundamental question is whether the district court had

jurisdiction to consider any evidence or arguments not raised at the original sentencing.

Some time ago, we resolved that issue.

       In United States v. Ortiz, 25 F.3d 934, 935 (10th Cir. 1994), we established the

limitations on the powers of a re-sentencing court by holding: “de novo re-sentencing

permits the receipt of any relevant evidence the court could have heard at the first

sentencing hearing.” (emphasis added) (citations omitted). Later, in United States v.

Warner, 43 F.3d 1335, 1340 (10th Cir. 1994), when faced with the question of whether

de novo re-sentencing would permit the district court to consider facts that had occurred

after the original sentencing had taken place, we concluded although de novo re-

sentencing “indicates resentencing is to be conducted as a fresh procedure, the latitude

permitted is circumscribed by those factors the court could have considered ‘at the first

sentencing hearing.’ Thus, events arising after that time are not within resentencing

reach.”

       We believe this case is akin to Warner, although the question presented is not

necessarily whether subsequent conduct of the defendants could be considered, but


                                            -4-
whether new evidence or arguments could be presented on re-sentencing. We see no

principled distinction between the two, however. Both questions relate to the

jurisdictional limits of the re-sentencing court which simply prevent subsequent

consideration of matters not raised at the original sentencing. See United States v. Davis,

182 F.3d 1201,1202 (10th Cir. 1999).4

       Defendants next contend re-sentencing them almost two years after their release

from prison violates the double jeopardy clause. The double jeopardy analysis requires us

to ask whether the defendants had a legitimate expectation of finality in their original

sentences. See United States v. Welch, 928 F.2d 915, 916 (10th Cir. 1991). In this

context, we have consistently held a defendant cannot develop a legitimate expectation of

finality in a sentence which is illegal because such a sentence always remains subject to

modification. See United States v. Rourke, 984 F.2d 1063, 1065 (10th Cir. 1992); United

States v. Jackson, 903 F.2d 1313, 1315 (10th Cir. 1990).

       The defendants acknowledge our rule of law precludes their forming a legitimate

expectation of finality in an illegal sentence, but they contend there must be an equitable

temporal limit on the government’s ability to appeal an illegal sentence. They argue the



       4
        In their reply briefs, defendants for the first time contend the second sentence is
invalid because it was not pronounced before them in open court, citing United States v.
Villano, 816 F.2d 1448 (10th Cir. 1987) (en banc). We have consistently held we will not
consider arguments initially raised in a reply brief. See United States v. Murray, 82 F.3d
361, 363, n.3 (10th Cir. 1999). Unless an argument is raised in the opening brief, it is
deemed abandoned. Codner v. United States, 17 F.3d 1331, 1332, n.2 (10th Cir. 1994).

                                            -5-
defendants in both Rourke and Jackson were re-sentenced while still incarcerated. In

contrast, the defendants here had completed their sentences and been deported to Mexico

before the government filed its brief-in-chief contesting their original sentences.

       Although defendants present a provocative argument, we cannot agree with it

without forsaking the rule of law. Certainly these defendants, who had no choice between

staying in this country or being deported, are not in the same position as the defendants in

Rourke and Jackson. The fact remains, however, their predicament is somewhat of their

own making. They led the district court into pronouncing the illegal sentence in the first

place. Having done so, they should not be entitled to rely upon the “finality” of that

sentence.

       In good conscience, therefore, we cannot conclude the defendants’ double

jeopardy argument has validity. Nonetheless, now that the government has removed them

from the district court’s jurisdiction, it remains to be seen whether the government has

won more than a pyrrhic victory.

       AFFIRMED.



                                                  ENTERED FOR THE COURT

                                                  John C. Porfilio
                                                  Senior Circuit Judge




                                            -6-
99-2106, USA v. Dominguez-Carmona and 99-2110, USA v. Hernandez

EBEL, Circuit Judge, dissenting



      I respectfully dissent.

      As we made clear in United States v. Ortiz, 25 F.3d 934 (10th Cir. 1994)

and United States v. Warner, 43 F.3d 1335 (10th Cir. 1994), when a matter is

remanded for resentencing without limitation, the sentencing court may receive

new evidence so long as such evidence could have been presented at the first

sentencing hearing.

      If the sentencing court upon resentencing can consider new evidence that

could have been presented at the first hearing, it seems to me that the sentencing

court could also consider new arguments, so long as they also could have been

advanced at the initial sentencing proceeding.

      Here, the defendants may, upon resentencing, be able to advance either

additional arguments or additional evidence that could have been advanced at the

original hearing to support a further downward departure from the Guideline

range of 24 to 30 months.

      On appeal, defense counsel declined to speculate what such additional

arguments or additional evidence might be, but I would not fault defense

counsel’s lack of particularity in that regard. There is no indication that defense
counsel have been in touch with their clients in Mexico. The time to determine

whether additional arguments or evidence can be advanced, it seems to me, would

be at the resentencing itself.

      I agree with the majority and with the concession by the government that

defendant’s due process rights were violated when they were resentenced in

absentia. I would remand these matters to the district court with instructions that

the district court vacate the 24 month sentences issued upon our prior remand.




                                        -2-